               1   JULIAN W. POON, SBN 219843              YAN ZHANG (SBN 248531)
                     jpoon@gibsondunn.com                    Yan.zhang@bakerbotts.com
               2   JASON LO, SBN 219030                    BAKER BOTTS LLP
                     jlo@gibsondunn.com                    1001 Page Mill Road, Building One, Suite 200
               3   GIBSON, DUNN & CRUTCHER LLP             Palo Alto, CA 94304
                   333 South Grand Avenue                  Telephone: 650.739.7500
               4   Los Angeles, CA 90071-3197              Facsimile: 650.739.7600
                   Telephone: 213.229.7000
               5   Facsimile: 213.229.7520                 CARL OBERDIER (admitted pro hac vice)
                                                             cwo@oberdier.com
               6   JOSEPH TARTAKOVSKY (SBN 282223)         KELLEN RESSMEYER (admitted pro hac vice)
                     JTartakovsky@gibsondunn.com             kgr@oberdier.com
               7   GIBSON, DUNN & CRUTCHER LLP             OBERDIER RESSMEYER LLP
                   555 Mission Street, Suite 3000          655 Third Avenue, 28th Floor
               8   San Francisco, CA 94105-0921            New York, New York 10017
                   Phone: 415.393.8388                     Telephone: 212.659.5141
               9   Facsimile: 415.374.8422                 Facsimile: 646.349.4925
           10

           11      Attorneys for Petitioners
                   CHINA FORTUNE LAND DEVELOPMENT
           12      and GLOBAL INDUSTRIAL INVESTMENT
                   LTD.
           13

           14                               UNITED STATES DISTRICT COURT

           15                             NORTHERN DISTRICT OF CALIFORNIA

           16      CHINA FORTUNE LAND DEVELOPMENT           CASE NO. 3:19-cv-07043 (VC)
                   and GLOBAL INDUSTRIAL INVESTMENT
           17      LTD.,                                    [PROPOSED] ORDER GRANTING
                                                            UNOPPOSED MOTION FOR APPROVAL
           18                       Petitioners,            TO POST CASH BOND IN COURT
                                                            REGISTRY FUND AND STAY EXECUTION
           19           vs.                                 OF JUDGMENT
           20      1955 CAPITAL FUND I GP LLC AND 1955
                   CAPITAL CHINA FUND GP LLC,
           21
                                    Respondents.
           22

           23

           24

           25

           26
           27

           28

Gibson, Dunn &

Crutcher LLP
                    UNOPPOSED MOTION FOR APPROVAL TO POST CASH BOND AND STAY EXECUTION OF JUDGMENT;
                               STIPULATION AND [PROPOSED] ORDER – CASE NO. 3:19-CV-07043 (VC)
               1                                          [PROPOSED] ORDER
               2          Now before the Court is Petitioners China Fortune Land Development and Global Industrial

               3   Investment Ltd. (together, “Petitioners”)’s Unopposed Motion for Approval to Post Cash Bond in

               4   Court Registry Fund and Stay of Execution of Judgment.

               5          Having considered Petitioners’ Motion, the parties’ stipulation, and any arguments or

               6   submissions related thereto, the Court hereby GRANTS Petitioners’ Motion.

               7          The Court finds that the proposed undertaking is in proper form and is adequate to protect

               8   Respondents during the pendency of Petitioners’ appeal of the Judgment entered on February 14,

               9   2020 (“Judgment”).

           10             NOW THEREFORE, for good cause shown, pursuant to Federal Rule of Civil Procedure

           11      62(b) and Civil Local Rule 65.1-1(b), the Court hereby approves the aforementioned proposed

           12      undertaking, which shall be deemed approved and filed as of the date of this Order.

           13             Pursuant to Federal Rule of Civil Procedure 62(b), execution on the Judgment, and any

           14      proceedings to enforce it, shall be stayed pending the final disposition of Petitioners’ appeal of the

           15      Judgment.

           16             PURSUANT TO STIPULATION, IT IS SO ORDERED.

           17
                             March
                   Dated: _____________  3 2020
                                        ___,                                     ______________________________
           18
                                                                                       Hon. Vince Chhabria
           19                                                                        United States District Judge
           20

           21

           22

           23

           24

           25

           26
           27

           28

Gibson, Dunn &

Crutcher LLP
                     UNOPPOSED MOTION FOR APPROVAL TO POST CASH BOND AND STAY EXECUTION OF JUDGMENT;
                                STIPULATION AND [PROPOSED] ORDER – CASE NO. 3:19-CV-07043 (VC)
